Citation Nr: 1001844	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected erectile dysfunction.

2.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.

3.  Entitlement to an initial compensable evaluation for 
service-connected nephropathy.

4.  Entitlement to an initial evaluation in excess of 0 
percent for service-connected peripheral neuropathy of the 
right upper extremity prior to February 27, 2007.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right upper extremity since February 27, 2007.

6.  Entitlement to an initial evaluation in excess of 0 
percent for service-connected peripheral neuropathy of the 
left upper extremity prior to February 27, 2007.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left upper extremity since February 27, 2007.


8.  Entitlement to an initial evaluation in excess of 0 
percent for service-connected peripheral neuropathy of the 
right lower extremity prior to February 27, 2007.

9.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
right lower extremity since February 27, 2007.

10.  Entitlement to an initial evaluation in excess of 0 
percent for service-connected peripheral neuropathy of the 
left lower extremity prior to February 27, 2007.

11.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected peripheral neuropathy of the 
left lower extremity since February 27, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1967 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A March 2007 rating decision granted an 
increased evaluation of 10 percent disabling for service-
connected peripheral neuropathy of the upper and lower 
extremities, effective February 27, 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these issues 
remain in appellate status.  

The Veteran testified before the undersigned at a June 2009 
travel board hearing at the Waco, Texas, RO.  A transcript of 
the hearing is of record.

Finally, the Board notes that the Veteran stated at the above 
mentioned hearing that his service-connected diabetes 
mellitus, type II, has increased in severity and therefore 
should be given an increased rating.  This claim has not been 
addressed by the RO and is therefore referred to the RO for 
appropriate development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDING OF FACT

In a February 2007 statement, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew the appeal of 
the issue of entitlement to a compensable evaluation for his 
service-connected erectile dysfunction.
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to a compensable 
evaluation for service-connected erectile dysfunction.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2009).  

The record reflects that the Veteran perfected a timely 
appeal of several issues including the initially evaluation 
assigned for his erectile dysfunction in November 2006.  
Thereafter, in February 2007, he submitted a statement 
expressing his desire to withdraw his appeal as it relates to 
that issue.  The Board finds this statement to be a valid 
withdrawal of the issue of entitlement to a higher evaluation 
for erectile dysfunction.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal is dismissed.


ORDER

The issue of entitlement to a compensable rating for service-
connected erectile dysfunction is dismissed.




REMAND

The Veteran is service-connected for hypertension and 
nephropathy, evaluated as noncompensable and peripheral 
neuropathy both upper and lower extremities bilaterally 
currently each evaluated as 10 percent disabling.  In the 
February 2006 rating decision, the RO relied on the December 
2005 C&P examination in assigning the Veteran a 
noncompensable evaluation for hypertension, nephropathy and 
peripheral neuropathy upper and lower extremities 
bilaterally.  Subsequently, the Veteran was provided with a 
February 2007 VA examination the results of which prompted 
the RO to increase the Veteran's rating for peripheral 
neuropathy of both upper and both lower extremities to a 10 
percent disability rating each, effective from February 27, 
2007.  However, at the June 2009 Board hearing, the Veteran 
asserted that his conditions have increased in severity since 
his last C&P examination.  While the claims folder contains 
outpatient treatment records prior to March 2009, these 
records are not adequate to rate the current severity of the 
Veteran's service-connected nephropathy and peripheral 
neuropathy.  A

In light of the foregoing, the Board concludes that a new C&P 
examination is warranted with regard to all issues.  See 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should obtain the names 
and addresses of all medical care 
providers, both VA and non-VA, who have 
treated the Veteran for his service-
connected hypertension, nephropathy and 
peripheral neuropathy of the upper and 
lower extremities since March 2009.  
After securing the necessary 
release(s), the RO or AMC should obtain 
these records.  

2.	The RO or AMC should schedule the 
Veteran for a compensation and pension 
(C&P) examination to determine the 
current degree of severity of his 
service-connected hypertension, 
nephropathy, and peripheral neuropathy, 
both upper and lower extremities, 
bilaterally.  The claims file, to 
include a copy of this remand must be 
made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  All pertinent 
symptomatology should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

3.	After completion of the above, and any 
other development deemed necessary, the 
RO or AMC should review the expanded 
record and determine if the Veteran has 
submitted evidence sufficient to 
warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case, to include 
information regarding why the Veteran 
failed to meet the requirements for an 
extraschedular evaluation, and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
David L. Wight
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


